Citation Nr: 1703435	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active military service from August 1981 to March 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2015, the Board granted service connection for right ear hearing loss and tinnitus.  The issue of entitlement to service connection for left ear hearing loss disability was remanded to the Agency of Original Jurisdiction (AOJ) for additional development to include a VA examination.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA audiometric examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran was routinely exposed to hazardous noise in active service while working as an Avenger and Vulcan crewmember, and he was provided hearing protection.  

2.  The Veteran currently has hearing loss in the left ear to an extent recognized as a disability for VA purposes but it is not at least as likely as not that the left ear hearing loss disability is related to exposure to acoustic trauma in service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided to the Veteran in December 2009 prior to the initial adjudication of the claim.   

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for service connection for hearing loss being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and VA treatment records have been associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

March 2010 and December 2015 VA audiometric examinations (conducted to obtain medical evidence as to the nature and likely etiology of the hearing loss), when considered together, are adequate because the VA examiners, audiologists, performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  
2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Left Ear Hearing Loss

In the current appeal, the Veteran asserts that he has left ear hearing loss as a result of acoustic trauma sustained in active service.  Specifically, he reports that he was exposed to extremely loud noise in the form of air defense artillery machinery while in active service.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of an Avenger crewmember and Vulcan crewmember.  

The Veteran is competent to describe being exposed to loud noise, such as that caused by artillery machinery.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service treatment records indicate that the Veteran was routinely exposed to hazardous noise in service and he was provided hearing protection and was given periodic audiometric tests.  See the February 1997 service audiogram.  For these reasons, the in-service injury of acoustic trauma to the left ear is established.

First, the Board finds that the weight of the competent and credible evidence establishes that the Veteran has left ear hearing loss as defined by 38 C.F.R. § 3.385.  The findings of the March 2010 and December 2015 VA audiometric examination shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for the left ear.  On VA audiological evaluation in March 2010, speech audiometry revealed speech recognition ability of 92 percent in the left ear.  On VA audiological evaluation in December 2015, speech audiometry revealed speech recognition ability of 88 percent in the left ear. 

However, the preponderance of the evidence establishes that the current left ear hearing loss is not due to or related to service, to include the noise exposure in service.  Service treatment records are negative for diagnoses or treatment of left ear hearing loss and do not show any specific complaints of left ear hearing loss.  The Veteran underwent periodic audiometric tests in active service.  Audiograms performed during service in June 1981 (enlistment examination), July 1983, January 1989, July 1990, May 1991, July 1994, October 1995, and February 1997 show left ear hearing within normal ranges.  See Hensley, supra.  

A July 1984 service treatment record notes that the Veteran reported having difficulty hearing and having clogged ear drums.  The diagnosis was upper respiratory infection and rhinitis.  A June 1991 service treatment record shows a diagnosis of serous otitis media.  A February 1997 service treatment record indicates that the Veteran reported that both ears are stopped up and he was hard of hearing for 3 days.  The assessment was bronchitis and upper respiratory infection.  

The February 1997 in-service audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
5
0
5
5

The February 1997 separation audiogram, shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
20
10
0
10
0

The service treatment records show that there was a threshold shift in the hearing in the left ear during service.  For instance, on enlistment audiological examination in June 1981, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
15
5
0
5
5

However, the VA audiologists who performed the VA examinations concluded that the threshold shift in the left ear was not significant and that there is no competent evidence of a diagnosis of a hearing loss disability in the left ear as defined by VA in active service.  
The weight of the competent and credible evidence establishes that the Veteran's left ear hearing loss first manifested many years after service separation.  The Veteran separated from active service in March 1997.  A May 1997 VA audiometric examination report indicates that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
5
0
0
0
0

Speech recognition score in the left ear was 98 percent.  The summary of audiological test results indicates that although the initial signs of a noise related hearing impairment may have been present, hearing thresholds were within normal limits throughout the frequency range used in the calculation of hearing impairment.  Word recognition scores were obtained at normal conversational levels of presentation and were also considered to be within normal limits.  Immittance measurements revealed normal middle ear pressure and tympanic compliance.  Stapedial reflexes were present indicative of normal VII and VIII cranial nerve function.  The May 1997 VA ear disease examination was completely normal.  

The earliest evidence of a left ear hearing loss disability as defined by VA was shown on VA audiometric examination in March 2010.  On VA audiological evaluation in March 2010, speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The weight of the competent and credible evidence establishes that there is no nexus between the left ear hearing loss disability and service.  The March 2010 VA audiologist reviewed the audiological testing in active service and after service.  He opined that it was less likely than not that the hearing loss was caused by or the result of acoustic trauma.  The VA audiologist noted that, in comparing the examination near entrance to the examinations near separation, there is no significant permanent change in pure-tone thresholds.  
The June 2012 VA audiological examination report indicates that the Veteran did not have hearing loss in the left ear at a level considered to be a disability for VA purposes.  The VA audiologist opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service because the evidence of record does not support a claim of onset of hearing impairment due to acoustic trauma during military service.  The VA audiologist noted that the initial VA examination done two months after retirement clearly establishes that pure tone thresholds were within clinical normal limits in each ear and no clinically significant threshold shift consistent with acoustic trauma is found in accordance with the policies promulgated from Hensley vs. Brown.   The VA audiologist noted that left ear thresholds at enlistment were within clinical normal limits from 500 to 6000 Hz.  The VA audiologist further noted that there are a series of hearing conservation tests in the service medical records beginning in 1983 and ending in 1997; in the left ear, hearing conservation thresholds varied from year to year by as much as 10 dB at some frequencies; and a comparison of left ear results failed to find a clinically significant threshold shift or clinical signs of an early noise induced hearing loss.  

In the December 2015 VA audiological examination report, the audiologist stated that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear.  The VA audiologist opined that the Veteran's left ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The VA audiologist provide a rationale.  The VA audiologist noted that the Veteran served in the military from August 12, 1981 until March 31, 1997.  The Veteran's military occupational specialty (MOS) is listed as Avenger Crew member and Vulcan Crew member.  

The VA audiologist examined the service file which contained multiple audiograms.  The VA audiologist indicated that there were no significant threshold shifts noted at any frequency when the initial and subsequent thresholds are compared for the left ear.  The VA audiologist stated that there was clear and unmistakable evidence that thresholds were unchanged during service for the left ear.  The VA audiologist opined that it was less than likely that the Veteran's current left ear hearing impairment is caused by or related to his military service noise exposure.  The VA audiologist noted that the Veteran's left ear thresholds were evaluated at induction and separation and did not demonstrate any significant change during the period of service.  The VA audiologist noted that damage to the hearing system is a real-time event and thresholds will demonstrate significant changes if damage is present.  The VA audiologist further stated that any theories that pertain to progressive hearing loss being caused by histopathologic changes in the outer hair cells are not based on scientific fact and would be completely mere speculation on the examiner's part.  The VA audiologist stated that it was not his belief that damage to the left ear was caused by the Veteran's possible noise exposure during service, and this belief is based on the knowledge that thresholds were unchanged throughout service.  

The VA medical opinion is probative as the VA audiologist reviewed the Veteran's claims file and medical history and provided a rationale for the opinion.  The audiologist considered the audiometric testing in active service and the current audiometric findings.  The VA medical opinion states that the claims file was available and reviewed.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159. The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160. A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).  
The December 2015 VA medical opinion is adequate.  The VA audiologist based the opinion on the audiometric findings in active service including upon separation examination, not upon the absence of documentation in service, and the VA examiner considered the current audiometric findings.  The VA audiologist also considered the Veteran's report of history and the noise exposure in service.  

In a November 2010 letter, a private audiologist opined that it was at least as likely as not that the Veteran's hearing loss was related to his active duty noise exposure.  The private audiologist noted that the Veteran's in-service MOS and accompanying noise exposure was considered and explained that, even though the Veteran's in-service audiograms tended to show hearing within normal limits, it was documented in the histopathology literature that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on an audiogram.  

The Board finds that the November 2010 private medical opinion to have less probative weight than the VA medical opinion.  The Board does not question the private audiologist's competence and expertise.  However, the opinion has limited probative value because the opinion is vague, lacks detail, and is not based upon sufficient facts or data.  The private audiologist stated that "it was documented in the histopathology literature that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on an audiogram."  However, the private audiologist does not address the time period between the noise exposure in active service and the onset of the left ear hearing loss.  The medical evidence shows that the left ear hearing loss was shown on VA examination in March 2010, almost 13 years after service separation.  The private audiologist does not address this delayed onset of left ear hearing loss which was over 10 years after the in-service noise exposure.  The private audiologist does not discuss whether the threshold shift in the left ear during service was or was not significant.  

Thus, the Board finds that the November 2010 private medical opinion to have less probative weight than the December 2015 VA medical opinion.  The Board finds the December 2015 VA medical opinion to be a more comprehensive analysis of the medical evidence and the Veteran's medical history pertinent to the left ear hearing loss.  It is clear from the VA examination report that the VA examiner reviewed the Veteran's entire medical history and provided a more detailed rationale than the private audiologist.  For instance, the VA audiologist discussed the threshold shift in the audiometric testing in the left ear during service and concluded that it was not significant.  For these reasons, the Board finds that the December 2015 VA medical opinion to have greater probative value and that it outweighs the opinion by the private audiologist.  

As discussed above, the Veteran has made a general assertion that the left ear hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

The weight of the evidence does not establish chronic symptoms of hearing loss in the left ear during service or continuous symptoms of hearing loss in the left ear since service.  The weight of the evidence shows that the Veteran had right ear hearing loss complaints upon separation exam in February 1997; he did not report left ear hearing loss symptoms.  The May 1997 VA audiometric examination shows that he had normal hearing in the left ear.  The May 1997 VA ear disease examination report indicates that he did not have any subjective complaints of decreased hearing and that the physical examination was completely normal.  He does not provide lay evidence of chronic and recurrent symptoms of left ear hearing loss in service and continuous symptoms after service.  He only makes a general assertion that the current left ear hearing loss is related to the noise exposure in service and has worsened over the years.  The record does not establish a diagnosis of left ear hearing loss for VA purposes within one year of service separation.  Thus, service connection for left ear hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) is not warranted.  


(CONTINUED ON NEXT PAGE)
In light of the above, the Board finds that the weight of the evidence is against a finding that the left ear hearing loss is related to the Veteran's active service.  The claim for service connection for left ear hearing loss is therefore denied. 


ORDER

Service connection for left ear hearing loss is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


